department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list kk kkk kak kkk legend taxpayer a taxpayer b decedent d estate e county s state m iraa ira company r company c age a age b age d kak week ekk wee dak kee kkk kkk kkk kik kee kkk kkk kek kee kkk page -_ ee ee wie date date date will w dear this is in response to your request dated date in which you in your capacity as the personal representative of estate e request a ruling under sec_401 of the internal_revenue_code the code concerning the transfer and treatment of a beneficiary’ interest in an ira after the death of the ira owner the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a age a and taxpayer b age b hereinafter taxpayers are the children of decedent d who died on date at age d decedent d was survived by her two children the taxpayers decedent d died testate with her estate estate e being administered in accordance with will w in accordance with paragraph of will w taxpayer a was appointed as personal representative of estate e personal representative and was granted letters of administration on date by the probate_court of county s in state m decedent d’s non-ira estate has been distributed outright to her heirs taxpayers a and b in equal shares as of the date of her death decedent d was the owner of ira a which was held by company r decedent d designated her estate as sole beneficiary of ira a accordingly estate e is the beneficiary of ira a and as such ira a was transferred to ira held by company c in date in accordance with paragraph of will w are entitled to equal one-half shares of the proceeds ira taxpayer a and taxpayer b a as it is part of decedent d’s residual estate in her capacity as personal representative taxpayer a intends to divide ira into two equal one-half shares one for taxpayer a and one for taxpayer b respectively this will be accomplished by means of a series of trustee-to-trustee transfers into two distinct sub-iras each established as an inherited ira each such inherited ira will be maintained in the name of decedent d for the benefit of one of the taxpayers as a beneficiary of decedent d’s estate for instance it is proposed that one sub-ira will be maintained by company c in the name of decedent d for the benefit of taxpayer a as beneficiary of decedent d’s estate each sub-ira created as a result of the division of ira will receive a pro-rata share of all earnings and interest calculated up to the date of transfer which is expected to occur in - page tee furthermore it is intended that the two resulting inherited iras will make distributions intended to meet the minimum distribution_requirements of sec_401 of the code based on decedent d’s remaining life expectancy the distributions are to be made from each of the two transferee sub-iras and will begin during taxpayer a asserts that as of the date of her ruling_request the funds in ira remain undistributed except that the required minimum distributions that were made with respect to taxpayer further asserts that the required minimum distributions for ira were waived with respect to based on the facts and representations you request the following rulings that the sub-ira created for taxpayer a by means of a trustee-to-trustee transfer beneficiary ira which will be maintained in the name of decedent d for the benefit of taxpayer a beneficiary of decedent d’s estate will constitute an inherited ira as such term is defined in sec_408 of the code that the trustee-to-trustee transfer pursuant to revrul_78_406 of taxpayer a’s one-half interest in ira to a beneficiary ira in decedent d’s name for the benefit of taxpayer a as beneficiary of decedent d’s estate will not constitute a distribution within the meaning of sec_408 of the code nor will it be considered an attempted rollover from ira into the beneficiary ira set up to benefit for taxpayer a that taxpayer a’s one-half interest of ira can be segregated and held in a separate inherited beneficiary ira for purposes of determining the minimum required distributions under sec_401 of the code and that the minimum_required_distribution requirements under sec_401 of the code concerning the beneficiary ira set up for the benefit of taxpayer a may be met by distributing amounts annually from such ira calculated by using decedent d’s remaining life expectancy using the age of decedent d as of her birthday in the calendar_year of her death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 of the final income_tax regulations question and answer with respect to your first ruling_request sec_408 of the code provides generally that in accordance with the rules of sec_72 of the code amounts paid or distributed from an ira are included in gross_income by the payee or distributee in addition sec_408 of the code provides that an ira will be considered an inherited ira if the ira is maintained by a person who acquired the ira by reason of the death of another individual and was not the surviving_spouse of such individual pursuant to the facts represented herein taxpayer a who was not decedent d’s spouse will acquire her beneficiary ira by virtue of the decedent d’s death page accordingly to the extent the beneficiary ira is considered an ira it will constitute an inherited ira within the meaning of such term under sec_408 of the code with respect to your second ruling_request sec_408 of the code provides that in general amounts from an inherited ira cannot be rolled over into another ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another irs trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code and does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder thus with respect to your second ruling_request the proposed trustee-to-trustee transfer to be used to establish the beneficiary ira set up to benefit taxpayer a will not pursuant to the above-referenced revrul_78_406 constitute a taxable_payment or distribution within the meaning of sec_408 of the code to taxpayer a and also will not be considered an attempted rollover from ira a into the beneficiary ira set up to benefit taxpayer a with respect to your third ruling_request two distinct beneficiary iras will be set up one to benefit taxpayer a and one to benefit taxpayer b each ira will hold assets transferred from ira maintained by the estate of decedent d as of her death while nothing in the code or income_tax regulations promulgated thereunder precludes the two beneficiary iras to be set up separately to benefit taxpayer a and taxpayer b respectively the regulations do preclude separate_account treatment for purposes of sec_401 of the code on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code and that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be applied except as otherwise provided sec_1_401_a_9_-8 question and answer a of the regulations contains the separate account’ rules as applied to defined contribution plans a separate_account page wee is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of other accounts in general if separate_accounts are established for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan ira is not aggregated with the other separate_accounts under the plan ira in order to determine whether the distributions from such separate_account satisfy the requirements of sec_401 of the code rather the rules in sec_401 of the code apply separately to each separate_account under the plan ira sec_1_401_a_9_-8 question and answer of the regulations provides that a separate_account is a separate portion of an employee’s ira holder's benefit reflecting the separate interest of the employee’s ira holder’s beneficiaries under the plan ira as of the date of the employee’s ira holder's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 question and answer c of the regulations provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit accordingly the beneficiary ira to be created by means of a trustee-to-trustee transfer of a portion of ira to an ira established in decedent d’s name and maintained by company c for the benefit of taxpayer a may be maintained separately from the ira to be established by means of a trustee-to-trustee transfer of a portion of ira to the ira established in the name of decedent d and maintained by company b for the benefit of taxpayer a this conclusion assumes that the beneficiary ira will be titled in the following format decedent d deceased for the benefit of taxpayer a as beneficiary of decedent d's estate with respect to your fourth ruling_request sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee ira holder will be distributed to such employee ira holder not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee ira holder or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee ira holder or the life expectancy of such employee ira holder and a designated_beneficiary sec_401i of the code provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401 after his required_beginning_date the remaining portion of his interest - page ee must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age and sec_1_401_a_9_-4 of the regulations question and answer states that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person that is not an individual such as the employee’s ira holder's estate may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations question and answer a provides that in order to be a designated_beneficiary that beneficiary must be a beneficiary as of the date of the employee’s ira holder's death the designated_beneficiary will generally be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the - calendar_year of death with further respect to your fourth ruling_request sec_1_401_a_9_-5 question and answer a of the regulations provides in part that if an employee ira holder dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s ira holder's date of death is either - if the employee ira holder has a designated_beneficiary as of the date determined under sec_1_401_a_9_-4 question and answer the longer of i the remaining life expectancy of the employee’s ira holder's designated_beneficiary determined in accordance with paragraphs c or c of question and answer and ii the remaining life expectancy of the employee ira holder determined in accordance with paragraph c of question and answer or if the employee ira holder has no designated_beneficiary as of the date determined under sec_1_401_a_9_-4 question and answer the remaining life expectancy of the employee ira holder as determined under sec_1_401_a_9_-5 question and answer c sec_1_401_a_9_-5 question and answer c of the regulations provides in general that with respect to an employee ira holder that does not have a designated_beneficiary the applicable distribution period measured by the employee’s ira holder's remaining life expectancy is the life expectancy of the employee ira holder using the age of the employee ira holder as of the employee’s ira holder's birthday in the calendar_year of the employee’s ira holder's death the applicable distribution is reduced by one for each subsequent calendar_year that has elapsed after the calendar_year of the employee’s ira holder's death the relevant single life table for determining life expectancy is provided in sec_1_401_a_9_-9 question and answer of the regulations page wee sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code as noted above decedent d died after her required_beginning_date for her required minimum distributions under sec_401 furthermore because she did not list a beneficiary for ira a decedent d’s estate was the beneficiary of ira a addition pursuant to paragraph of the will w taxpayers a and b are each entitled to one-half equal share’s of decedent d’s residual estate which included ira a the proceeds of which were later transferred to ira accordingly there is no designated_beneficiary with respect to ira i in as further noted above sec_1_408-8 of the regulations question and answer accordingly the minimum distribution a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code requirements under sec_401 of the code may be met with respect to taxpayer a’s beneficiary ira by distributing amounts annually to taxpayer a from the beneficiary ira computed using decedent d’s remaining life expectancy using the age of decedent age d as of decedent d’s birthday in the calendar of decedent d's death and using single life table as provided in sec_1_401_a_9_-9 of the regulations question and answer beginning with calendar_year and continuing each calendar_year thereafter no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable hereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative page ie if you wish to inquire about this ruling please contac krekkkekkekrereerer at _ _ please address all correspondence to se t ep ra t2 littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc ee kkk
